DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7,9-10, 12-14, and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20 of U.S. Patent No. 10,942,039. Although the claims at issue are not identical, they are not patentably distinct from each other because system and non-transitory media storing processor-executable instruction claims 1-4, 7,9-10, 12-14, and 17-24 of the Application, are similar in scope and content of the patented method claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-4, 7,9-10, 12-14, and 17-24 are to be found in patented claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20 (as the application claims 1-4, 7,9-10, 12-14, and 17-24 fully encompasses patented claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1-4, 7,9-10, 12-14, and 17-24. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-4, 7,9-10, 12-14, and 17-24 is anticipated by claims 1, 2, 4, 6, 9, 12-13, 15-17 and 19-20 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/161,182
Patent No: 10,942,039
1. A system comprising: a voice-enabled device configured to: initiate, based on a voice input, a first network communication session with a computing device; send, via the first network communication session, data indicative of the voice input; receive, based on the data indicative of the voice input, an indication of a type of communication session from a plurality of types of communication sessions and correlative content associated with the voice input; terminate, based on the indication of the type of communication session, the first network communication session; determine that at least a portion of the data indicative of the voice input correlates with at least a portion of the correlative content; and cause, based on determining that at least the portion of the data indicative of the voice input correlates with at least the portion of the correlative content, an output; and the computing device configured to: receive, via the first network communication session, the data indicative of the voice input; and send the indication of the type of communication session.
1. A method, comprising: initiating, based on a voice input, a first network communication session with a computing device; sending, to the computing device via the first network communication session, data indicative of the voice input; receiving, from the computing device, based on the data indicative of the voice input, an indication of a type of communication session from a plurality of types of communication sessions and correlative content associated with the voice input; terminating, based on the indication of the type of communication session, the first network communication session; determining that at least a portion of the data indicative of the voice input correlates with at least a portion of the correlative content; and causing, based on determining that at least the portion of the data indicative of the voice input correlates with at least the portion of the correlative content, an output.

2. The system of claim 1, wherein the voice-enabled device is further configured to: initiate, based on determining that at least another portion of the data indicative of the voice input does not correlate with at least the portion of the correlative content, a second network communication session with the computing device; and send, via the second network communication session, at least the another portion of the data that does not correlate with at least the portion of the correlative content.
2. The method of claim 1, further comprising: initiating, based on determining that at least another portion of the data indicative of the voice input does not correlate with at least the portion of the correlative content, a second network communication session with the computing device; and sending, to the computing device via the second network communication session, at least the another portion of the data that does not correlate with at least the portion of the correlative content.
3. The system of claim 1, wherein the voice-enabled device is configured to terminate the first network communication session after expiration of a time window, wherein the time window is based on an amount of time required to process a previous voice input associated with the type of communication session.
4. The method of claim 1, wherein terminating the first network communication session comprises terminating the first network communication session after expiration of a time window, wherein the time window is based on an amount of time required to process a previous voice input associated with the type of communication session.
4. The system of claim 1, wherein to determine that the at least the portion of the data indicative of the voice input correlates with the at least the portion of the correlative content, the voice-enabled device is configured to: convert the data indicative of the voice input to text; and compare the text to at least the portion of the correlative content.
6. The method of claim 1, wherein associating at least the portion of the data indicative of the voice input with at least the portion of the correlative content comprises: converting the data indicative of the voice input to text; and comparing the text to at least the portion of the correlative content.

5. The system of claim 1, wherein to cause the output, the voice-enabled device is configured to at least one of: generate an audible response to the voice input; execute a command associated with the voice input; or cause at least one device to execute the command associated with the voice input.
7. The method of claim 1, wherein causing the output comprises one or more of generating an audible response to the voice input, or executing a command associated with the voice input.
6. The system of claim 1, wherein the plurality of types of communication sessions comprise at least one of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.

7. A system comprising: a computing device configured to: receive, a request for a network communication session; establish, based on the request, the network communication session; receive, via the network communication session, data indicative of a voice input; determine, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; determine, based on the type of communication session, information associated with the data indicative of the voice input; and send the information to a voice-enabled device; and the voice-enabled device configured to: send the data indicative of the voice input; and receive the information.
9. A method, comprising: receiving, from a voice-enabled device, a request for a network communication session; establishing, based on the request, the network communication session; receiving from the voice-enabled device via the network communication session, data indicative of a voice input; determining, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; sending, based on the type of communication session, a signal and correlative content to the voice-enabled device, wherein the signal instructs the voice-enabled device to associate at least a portion of the data indicative of the voice input with at least a portion of the correlative content; and terminating the network communication session.
8. The system of claim 7, wherein to determine the type of communication session from the plurality of types of communications sessions, the computing device is configured to: determine, based on a natural language processing of the data indicative of the voice input, that the data indicative of the voice input comprises a quantity of phrases that either satisfy a threshold or do not satisfy the threshold; and determine that the data indicative of the voice input is a first type of communication session when the quantity of phrases does not satisfy the threshold, and is a second type of communication session when the quantity of phrases satisfies the threshold.

9. The system of claim 8, wherein the first type of communication session is a type of communication session associated with navigation and the second type of communication session is a type of communication session associated with a request for content.
12. The method of claim 9, wherein the plurality of types of communication sessions comprise one or more of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
10. The system of claim 7, wherein the plurality of types of communication sessions comprise at least one of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
12. The method of claim 9, wherein the plurality of types of communication sessions comprise one or more of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
11. The system of claim 7, wherein to determine the information associated with the data indicative of the voice input, the computing device is configured to at least one of: request the information from a content source, retrieve the information from storage, or combinations thereof.

12. The system of claim 7, wherein, based on the information, the voice-enabled device is further configured to at least one of: generate an audible response to the voice input, execute a command associated with the voice input, or cause at least one device to execute the command associated with the voice input.
13. The method of claim 9, wherein the signal further causes the voice-enabled device to one or more of generate an audible response to the voice input, execute a command associated with the voice input, or cause one or more devices to execute the command associated with the voice input.
13. One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to: initiate, based on a voice input, a first network communication session with a computing device; send, to the computing device via the first network communication session, data indicative of the voice input; receive, from the computing device, based on the data indicative of the voice input, an indication of a type of communication session from a plurality of types of communication sessions and correlative content associated with the voice input; terminate, based on the indication of the type of communication session, the first network communication session; determine that at least a portion of the data indicative of the voice input correlates with at least a portion of the correlative content; and cause, based on determining that at least the portion of the data indicative of the voice input correlates with at least the portion of the correlative content, an output.
15. A method comprising: receiving, from a voice-enabled device, a request for a network communication session; establishing, based on the request, the network communication session; receiving from the voice-enabled device via the network communication session, data indicative of a voice input; determining, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; determining, based on the type of communication session, information associated with the data indicative of the voice input; and sending the information to the voice-enabled device.
16. The method of claim 15, wherein determining the type of communication session from the plurality of types of communication sessions comprises: processing, via natural language processing, the data indicative of the voice input; determining, based on the natural language processing, that the data indicative of the voice input comprises a quantity of phrases that are either less than a threshold or satisfy the threshold; determining that the data indicative of the voice input is a first type of communication session when the quantity of phrases is less than the threshold; and determining that the data indicative of the voice input is a second type of communication session when the quantity of phrases satisfies the threshold.
14. The one or more non-transitory computer-readable media of claim 13, wherein the processor-executable instructions that, when executed by the at least one processor, further cause the at least one processor to: initiate, based on determining that at least another portion of the data indicative of the voice input does not correlate with at least the portion of the correlative content, a second network communication session with the computing device; and send, to the computing device via the second network communication session, at least the another portion of the data that does not correlate with at least the portion of the correlative content.
15. A method comprising: receiving, from a voice-enabled device, a request for a network communication session; establishing, based on the request, the network communication session; receiving from the voice-enabled device via the network communication session, data indicative of a voice input; determining, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; determining, based on the type of communication session, information associated with the data indicative of the voice input; and sending the information to the voice-enabled device.
16. The method of claim 15, wherein determining the type of communication session from the plurality of types of communication sessions comprises: processing, via natural language processing, the data indicative of the voice input; determining, based on the natural language processing, that the data indicative of the voice input comprises a quantity of phrases that are either less than a threshold or satisfy the threshold; determining that the data indicative of the voice input is a first type of communication session when the quantity of phrases is less than the threshold; and determining that the data indicative of the voice input is a second type of communication session when the quantity of phrases satisfies the threshold.
15. The one or more non-transitory computer-readable media of claim 13, wherein the processor-executable instructions that, when executed by the at least one processor cause the at least one processor to terminate the first network communication session, cause the at least one processor to terminate the first network communication session after expiration of a time window, wherein the time window is based on an amount of time required to process a previous voice input associated with the type of communication session.

16. The one or more non-transitory computer-readable media of claim 13, wherein the processor-executable instructions that, when executed by the at least one processor cause the at least one processor to determine that the at least the portion of the data indicative of the voice input correlates with the at least the portion of the correlative content, cause the at least one processor to: convert the data indicative of the voice input to text; and compare the text to at least the portion of the correlative content.

17. The one or more non-transitory computer-readable media of claim 13, wherein the processor-executable instructions that, when executed by the at least one processor cause the at least one processor to cause the output, cause the at least one processor to at least one of: generate an audible response to the voice input; execute a command associated with the voice input; or cause at least one device to execute the command associated with the voice input.
13. The method of claim 9, wherein the signal further causes the voice-enabled device to one or more of generate an audible response to the voice input, execute a command associated with the voice input, or cause one or more devices to execute the command associated with the voice input.

18. The one or more non-transitory computer-readable media of claim 13, wherein the plurality of types of communication sessions comprise at least one of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
17. The method of claim 15, wherein the plurality of types of communication sessions comprise one or more of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.

19. One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to: receive, from a voice-enabled device, a request for a network communication session; establish, based on the request, the network communication session; receive from the voice-enabled device via the network communication session, data indicative of a voice input; determine, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; determine, based on the type of communication session, information associated with the data indicative of the voice input; and send the information to the voice-enabled device.
15. A method comprising: receiving, from a voice-enabled device, a request for a network communication session; establishing, based on the request, the network communication session; receiving from the voice-enabled device via the network communication session, data indicative of a voice input; determining, based on the data indicative of the voice input, a type of communication session from a plurality of types of communication sessions; determining, based on the type of communication session, information associated with the data indicative of the voice input; and sending the information to the voice-enabled device.

20. The one or more non-transitory computer-readable media of claim 19, wherein the processor-executable instructions that, when executed by the at least one processor cause the at least one processor to determine the type of communication session from the plurality of types of communication sessions, cause the at least one processor to: determine, based on a natural language processing of the data indicative of the voice input, that the data indicative of the voice input comprises a quantity of phrases that either satisfy a threshold or do not satisfy the threshold; and determine that the data indicative of the voice input is a first type of communication session when the quantity of phrases does not satisfy the threshold, and is a second type of communication session when the quantity of phrases satisfies the threshold.
16. The method of claim 15, wherein determining the type of communication session from the plurality of types of communication sessions comprises: processing, via natural language processing, the data indicative of the voice input; determining, based on the natural language processing, that the data indicative of the voice input comprises a quantity of phrases that are either less than a threshold or satisfy the threshold; determining that the data indicative of the voice input is a first type of communication session when the quantity of phrases is less than the threshold; and determining that the data indicative of the voice input is a second type of communication session when the quantity of phrases satisfies the threshold.
21. The one or more non-transitory computer-readable media of claim 20, wherein the first type of communication session is a type of communication session associated with navigation and the second type of communication session is a type of communication session associated with a request for content.
17. The method of claim 15, wherein the plurality of types of communication sessions comprise one or more of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
22. The one or more non-transitory computer-readable media of claim 19, wherein the plurality of types of communication sessions comprise at least one of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
17. The method of claim 15, wherein the plurality of types of communication sessions comprise one or more of a type of communication session associated with navigation, a type of communication session associated with confirmation, or a type of communication session associated with a request for content.
23. The one or more non-transitory computer-readable media of claim 19, wherein the processor-executable instructions that, when executed by the at least one processor cause the at least one processor to determine the information associated with the data indicative of the voice input, cause the at least one processor to at least one of: request the information from a content source, retrieve the information from storage, or combinations thereof.
19. The method of claim 15, wherein determining the information associated with the data indicative of the voice input comprises one or more of requesting the information from a content source, retrieving the information from storage, or combinations thereof.

24. The one or more non-transitory computer-readable media of claim 19, wherein the processor-executable instructions that, when executed by the at least one processor, further cause the at least one processor to: cause, based on the information, the voice-enabled device to at least one of: generate an audible response to the voice input; execute a command associated with the voice input; or cause at least one device to execute the command associated with the voice input.
20. The method of claim 15 further comprising, causing, based on the information, the voice-enabled device to one or more of generate an audible response to the voice input, execute a command associated with the voice input, or cause one or more devices to execute the command associated with the voice input.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Lazarescu et al., (2017/0164217 A1) teach determining performance conditions for mobile device execution sessions based on analyses of session context data and performance data associated with content resource execution sessions. Mobile devices may receive and execute content resources via input/output subsystems, during which feedback data by the mobile devices. Mobile devices also may be configured to detect and/or determine context data associated with specific content resource execution sessions, using device sensors and other techniques. Session analyzers may receive and analyze content resource execution session data received from one or more mobile devices, and determine user performance conditions for content resource execution sessions.
Reisman (US 2013/0067526 A1) teaches systems and methods for navigating hypermedia using multiple coordinated input/output device sets. Disclosed systems and methods allow a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems. Disclosed systems and methods also support new and enriched aspects and applications of hypermedia browsing and related business activities.
Chaudhuri (US 2007/0010266 A1) teaches a system for providing remote interactive services to users of portable data and voice enabled communications devices, including users of SMS and WAP enabled communications devices. The system interfaces with a user of a communications device in a manner that employs a sequence of different types of interactive sessions over time. An interface with the user is provided that transitions between different types of communication sessions in real time, to appropriately and effectively respond to one or more requests transmitted from the user of the communications device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658